Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
The primary reason for allowance for independent claims 1 and 12 is iteratively cause adjustment of computing resources allocated to the upstream layer and the middle layer of the software stack by: communicating, by the processing circuitry, with the active cloud stack to obtain cloud resource utilization parameters for the software stack in real-time; extracting, by the processing circuitry, a first real-time resource utilization measure of the upstream layer and a second real-time resource utilization measure of the middle layer based on the cloud resource utilization parameters; and upon determining by the processing circuitry that the first real-time resource utilization measure is outside a first predetermined range: calculating, by the processing circuitry, a predicted resource utilization of the middle layer based on the first real-time resource utilization measure and using the first predictive model; and when the second real-time resource utilization measure of the middle layer is unexpectedly higher or lower than the predicted resource utilization of the middle layer, generating by the processing circuitry a first instruction for adjusting the computing resources allocated to the upstream layer and the middle layer by a first predetermined amount, and sending by the processing circuitry the first instruction to the 

The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the independent claims mentioned above.
Chauhan et al. (US 2019/0065221) discuss cloud stack configurations and its different layers.

Manden et al. (US 9,524,111) discuss a determination that a change to allocated storage devices or allocated storage resources may be made based on criteria relating to comparisons between actual and expected utilization of storage resources and/or data, cost considerations, an expected data life cycle, prioritization of a first type of data relative to a second type of data, and other factors.

Khanna et al. (US 9,329,909) discuss the actual amount of computing resources being used by the multiple computing nodes to execute the indicated program is lower or higher than the expected amount of computing resources, and wherein the initiating of the change in the quantity of the multiple computing nodes includes adding one or more additional computing nodes to the cluster.

Ferris et al. (US 2011/0213686) discuss the resource tracking module can compare the monitored resource usage to an estimated usage established in a subscription plan between an 

Blanding et al. (US 2010/0005473) discuss monitoring current consumption of resources by workloads executing on the computer system; predicting future consumption of the resources by the workloads; adjusting assignment of resources to workloads based on the predicted future consumption, comprising: determining consumption policies for each workload, comparing the policies to the predicted future consumption, and increasing or decreasing resources for each workload based on the comparison.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.

	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            November 22, 2021